Citation Nr: 0814869	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for seizures, to 
include as due to undiagnosed illness or other qualifying, 
chronic disability pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for dizziness, to 
include as due to undiagnosed illness or other qualifying, 
chronic disability pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for headaches or head 
pain, to include as due to undiagnosed illness or other 
qualifying, chronic disability pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for depression to 
include as due to undiagnosed illness or other qualifying, 
chronic disability pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for memory loss to 
include as due to undiagnosed illness or other qualifying, 
chronic disability pursuant to 38 U.S.C. § 1117.

6.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling.  

7.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.  

8.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right knee arthroscopy other than 
chondromalacia.  

9.  Entitlement to a compensable rating for fracture of the 
left 5th finger.  

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to November 1971, from December 1973 to April 1974, and from 
February 1977 to July 1992.  
He served in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  

The matters on appeal come to the Board of Veterans' Appeals 
(Board) following March 2003, March 2004, and November 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  As the appeal with 
respect to the veteran's claim for a higher rating for his 
service-connected residuals of right knee arthroscopy other 
than chondromalacia emanates from the veteran's disagreement 
with the initial 10 percent rating assigned following the 
grant of service connection, the Board has characterized the 
claim for an initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

With regard to the veteran's claim for TDIU, a review of the 
claims file reflects that this issue has not been certified 
by the RO for appeal to the Board.  Nevertheless, the Board 
notes that the RO denied the veteran's claim for TDIU in a 
November 2006 rating decision.  The veteran was notified of 
that decision by letter dated November 13, 2006, and he filed 
a notice of disagreement with the denial of his claim in 
February 2007.  The RO issued a statement of the case in 
September 2007.  In response to the RO's statement of the 
case, the veteran submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals) which was received by the RO on September 
28, 2007, as per the RO's date stamp of the document.  Thus, 
the record indicates that the veteran has in fact perfected 
an appeal of his claim for TDIU.  See 38 C.F.R. § 20.302 
(2007).  


REMAND

On a June 2005 VA Form 9, the veteran requested a Travel 
Board hearing before a member of the Board.  In July 2005, 
the RO notified the veteran that he had been placed on a list 
of persons wishing to appear for a Travel Board hearing and 
that he would be notified of the time and place of the 
hearing when a hearing date became available.  Later that 
same month, July 2005, the veteran notified the RO that he 
wanted to withdraw his request for a Travel Board hearing.  
Despite such a expression of intent to withdraw the hearing 
request, on a September 2007 VA Form 9, the veteran checked 
the box indicating that he indeed wanted a hearing at the RO 
before a member of the Board.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony during a Board hearing at the RO.  
(Although the September 2007 VA Form 9 appears to pertain 
only to the question of entitlement to TDIU, because such a 
claim requires consideration of all service-connected 
disabilities and their disabling effects, and because the 
other issues on appeal relate to whether service connection 
should be granted for additional disabilities or to the 
current ratings for already service-connected disabilities, 
consideration of all issues is deferred until after the 
hearing is conducted.)

Given the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.  The RO should notify 
the veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the file 
should be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

